ON REHEARING
In our original opinion herein, in which the facts and issues are fully delineated, we found the holding in Succession of Brown, 388 So.2d 1151 (La.1980), to be applicable to this case, following the original opinion in Succession of Clivens, 426 So.2d 585 (La.1983). In that opinion, the Court held that Brown would be applied retroactively “in intestate successions where the rights of third parties are not involved.”
However, since our original opinion herein, the Supreme Court, having granted a rehearing in Clivens, has issued a second opinion in that case. In the opinion on rehearing, three justices were of the opinion that Brown should be applied retroactively only to January 1, 1975, the effective date of the Constitution of 1974. Justice Lem-mon was of the opinion that, under the facts of the Clivens case, Brown should be applied retroactively without time limitation. Justice Watson adhered to the original opinion, which placed no limitation on the retroactive effect of Brown “in intestate successions where the rights of third parties are not involved.” Chief Justice Dixon dissented without comment, and must have been of the opinion that Brown was applicable retroactively beyond January 1, 1975. Justice Marcus concurred in the result, but expressed the opinion that Brown should not be applied retroactively.
It appears, therefore, that six justices would give Brown retroactive effect until January 1, 1975, and that four justices would not give it retroactive effect beyond January 1, 1975, under the facts of the Clivens case, in which the decedent died intestate in 1971, and the property remained in the hands of the legitimate heirs.
In this case, Elsie Barrow Winn died intestate in 1963. Under the opinion on rehearing in the Clivens case, Brown would have no application beyond January 1,1975, *623and Mrs. Winn’s illegitimate children have no cause of action to demand a share in her estate.
The original judgment herein is therefore set aside, and the judgment appealed from is affirmed, at plaintiffs cost.
AFFIRMED.